Citation Nr: 0723167	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to non service-connected burial benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1966.  He died in February 2003.  The appellant is 
the personal representative for the estate of the veteran.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran presented testimony at a hearing before a 
Decision Review Officer at the RO in January 2006.  The 
veteran also presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge in September 2006.  
A transcript of each hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran died in February 2003, and was buried later 
that month.

2.  The appellant's application for non service-connected 
burial benefits was received at the RO in October 2005.


CONCLUSION OF LAW

The criteria for payment of non service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2304 (West 
2002); 38 C.F.R. §§ 3.1600(b), 3.1601(a) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA may pay a certain sum to cover 
the burial and funeral expenses of the deceased veteran and 
the expenses of preparing the body and transporting it to the 
place of burial.  38 U.S.C.A. § 2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or a pension 
at the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran.  38 
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within two years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).  
Claims for a burial allowance may be executed by the 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses.  38 C.F.R. § 
3.1601(a)(1)(ii).

Analysis

The essential facts of this case are not in dispute.  The 
evidence of record shows that the veteran died on February 
[redacted], 2003, and he was buried on February [redacted], 2003.  On October 
3, 2005, more than two years after the veteran's permanent 
burial, the appellant filed an application for burial 
benefits.  

The appellant has indicated that he did not file the 
application for burial benefits within the two-year time 
limit because he mistakenly believed that one of the 
veteran's surviving heirs had already submitted a timely 
request for the burial allowance.  While the Board has no 
reason to doubt this, it does not change the essential fact 
that the application was not timely filed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, this appeal must be denied.






ORDER

Entitlement to non service-connected burial benefits is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


